Case 2:20-cv-07615-JFW-GJS Document 4 Filed 08/25/20 Page 1 of 1 Page ID #:18


1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11     ALBERTO ANGUIANO,
                                                 Case No. 2:20-cv-07615-JFW (GJS)
12                 Petitioner
13            v.                                  JUDGMENT
14     PATRICIA BRADLEY, et al.,
15                 Respondents.
16
17
18         Pursuant to the Court’s Order Dismissing Petition For Writ Of Habeas Corpus
19   Without Prejudice,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed without
22   prejudice.
23
24
     DATED: August 25, 2020.
25
26                                       _______________________________
27                                       JOHN F. WALTER
                                         UNITED STATES DISTRICT JUDGE
28
